
	

113 HR 2141 IH: To amend the Internal Revenue Code of 1986 to allow Head Start teachers the same above-the-line deduction for supplies as is allowed to elementary and secondary school teachers.
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2141
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mrs. Beatty (for
			 herself, Mr. Vargas,
			 Ms. Norton, and
			 Mr. Polis) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow Head
		  Start teachers the same above-the-line deduction for supplies as is allowed to
		  elementary and secondary school teachers.
	
	
		1.Head start teachers allowed
			 above-the-line deduction for supplies
			(a)In
			 generalParagraph (1) of
			 section 62(d) of the Internal Revenue Code of 1986 (defining eligible educator)
			 is amended by adding at the end the following new subparagraph:
				
					(C)Head start
				teachersThe term
				eligible educator includes, with respect to any taxable year, an
				individual who is a teacher or aide under a Head Start program operating under
				the Head Start Act (42 U.S.C. 9831 et seq.) for at least 700 hours during a
				school
				year.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
